Citation Nr: 1104735	
Decision Date: 02/07/11    Archive Date: 02/14/11

DOCKET NO.  06-30 572	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1. Entitlement to a rating in excess of 20 percent for a low back 
disability.  

2. Whether new and material evidence has been received to reopen 
a claim of service connection for a bilateral knee disability.

3. Whether new and material evidence has been received to reopen 
a claim of service connection for a bilateral ankle disability.



ATTORNEY FOR THE BOARD

S. Armstrong, Associate Counsel





INTRODUCTION

The appellant is a Veteran who served on active duty from October 
1987 to April 1988.  These matters are before the Board of 
Veterans' Appeals (Board) on appeal from a September 2005 rating 
decision of the Houston, Texas Department of Veterans Affairs 
(VA) Regional Office (RO).  The Veteran requested a video 
conference hearing; he failed to appear for such hearing 
scheduled in January 2011.  His request for a Board hearing 
therefore is considered withdrawn.  38 C.F.R. § 20.704(d) (2010).
  
At the outset, the Board notes that the Veteran had perfected an 
appeal as to all issues listed above.  In February 2010 he 
submitted an additional VA Form 9 in which he checked the box 
indicating that he was "only appealing these issues (List 
below)."  He only listed service connection for bilateral ankle 
and bilateral knee disabilities.  The RO interpreted this as an 
intent to withdraw his appeal for the low back rating; however, 
review of the text of the Form 9 reveals that he went on to 
discuss his lumbosacral strain, indicating that he wished to 
continue his appeal.  Had this been the original Form 9 the 
Veteran would have no doubt have limited his appeal; however, 
since he had already perfected his appeal the Board finds that a 
broad reading of the record and the additional Form 9 indicates 
that the Veteran did not desire to withdraw his appeal.  The 
issues have been characterized accordingly.  

The appeal is being REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will 
notify the Veteran if further action on his part is 
required.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA), in part, 
describes VA's duties to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  The VCAA applies to 
the instant claims.  While the notice provisions of the VCAA 
appear to be satisfied the Board finds that further development 
of the record is necessary to comply with VA's duty to assist the 
Veteran in the development of facts pertinent to the claims.  See 
38 C.F.R. § 3.159.   

The Veteran's claims file includes evidence written in Spanish 
with no accompanying certified English translation.  From a 
preliminary review of the documents it appears that they relate 
only to the Veteran's low back disability and that issue requires 
remand (which would leave the other two matters on appeal); 
however, the Board cannot make that determination.  In light of 
the fact that this is new evidence and it is possible (although 
remotely so) that once fully translated into English, the 
evidence may be material to the Veteran's claims to reopen, the 
Board finds that a remand is necessary to translate those items 
into English in order to facilitate review of the record by the 
Board.

Accordingly, the case is REMANDED for the following:

1.	The RO should translate into English all 
items of evidence in the claims folder 
that are written in Spanish.

2.	The RO should conduct any further 
development deemed necessary. 

3.	The RO should then re-adjudicate the 
claims.  If any remains denied, the RO 
should issue an appropriate supplemental 
statement of the case and afford the 
Veteran the opportunity to respond.  The 
case should then be returned to the Board, 
if in order, for further review.





The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  This claim must be afforded 
expeditious treatment.  The law requires that all claims that are 
remanded by the Board for additional development or other 
appropriate action must be handled in an expeditious manner.




_________________________________________________
MICHAEL. A. PAPPAS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


